In a matrimonial action in which the parties were divorced by judgment entered April 8, 1997, the plaintiff former wife appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated December 23, 1998, which inter alia, in effect, denied that branch of her motion which was to determine the commencement date of the defendant’s obligation to make installment payments under the initial distributive award and the amount of arrears owed on those payments, and failed to decide that branch of her motion which was to determine her share of the proceeds from the sale of certain art work constituting marital property.
Ordered that the appeal from so much of the order as failed to decide that branch of the plaintiff’s motion which was to determine her share of the proceeds from the sale of certain art work constituting certain marital property is dismissed, without costs or disbursements; and it is further,
Ordered that the order is modified by deleting the provision *770thereof which, in effect, denied that branch of the plaintiff’s motion which was to determine the commencement date of the defendant’s obligation to make installment payments under the initial distributive award and the amount of arrears owed on those payments and substituting therefor a provision granting that branch of the motion, and adding in the fourth decretal paragraph thereof, after the words “the initial distributive award in this matter is $244,444.43” the words “to be paid on a weekly basis in the sum of $713.34 commencing on April 11, 1997”; as so modified, the order is affirmed insofar as reviewed, without costs or disbursements, and the matter is remitted to the Súpreme Court, Suffolk County, for further proceedings in accordance herewith.
April 11, 1997, is the appropriate date for the commencement of the defendant’s obligation under the judgment of divorce to pay the distributive award of $244,444.43. Such amount is to be paid in weekly installments of the agreed-upon sum of $713.34. Accordingly the matter is remitted to the Supreme Court, Suffolk County, to determine the amount of arrears, if any, owed to the plaintiff on those payments.
The court failed to decide that branch of the plaintiff’s motion which was to determine her share of the proceeds from the sale of certain art work constituting marital property. Accordingly, her appeal from that portion of the order must be dismissed, as that issue remains pending and undecided (see, Katz v Katz, 68 AD2d 536).
The plaintiff’s remaining contentions lack merit. Ritter, J. P., Joy, H. Miller and Smith, JJ., concur.